Exhibit PURCHASE AND SALE AGREEMENT BETWEEN TIER TECHNOLOGIES, INC. and INFORMATIX, INC. June 9, 2008 TABLE OF CONTENTS Page ARTICLE IASSET PURCHASE 1 1.1Purchase and Sale of Assets; Assumptions of Liabilities 1 1.2Purchase Price 1 1.3The Closing 2 1.4Post-Closing Adjustment 3 1.5Earn-Out Payments 5 1.6Consents to Assignment 7 1.7Further Assurances 8 1.8Allocation 8 ARTICLE IIREPRESENTATIONS AND WARRANTIES OF THE SELLER 8 2.1Organization, Qualification and Corporate Power 8 2.2Authority 9 2.3Noncontravention 9 2.4Financial Statements 10 2.5Books and Records 10 2.6Absence of Certain Changes 10 2.7Undisclosed Liabilities 11 2.8Tax Matters 11 2.9Tangible Personal Property; Title to Acquired Assets 11 2.10Owned Real Property 12 2.11Leased Real Property 12 2.12Intellectual Property 12 2.13Contracts 14 2.14Entire Business 16 2.15Litigation 17 2.16Employment Matters 17 2.17Employee Benefits 17 i TABLE OF CONTENTS Page 2.18Environmental Matters 20 2.19Legal Compliance 20 2.20Permits 20 2.21Inventory 21 2.22Accounts Receivable 21 2.23Solvency 21 2.24Processing Agreement Rates 21 2.25Full Disclosure 21 ARTICLE IIIREPRESENTATIONS AND WARRANTIES OF THE BUYER 21 3.1Organization 21 3.2Authority 21 3.3Noncontravention 22 3.4Litigation 22 3.5Financing 22 3.6Solvency 22 3.7Due Diligence by the Buyer 23 ARTICLE IVPRE-CLOSING COVENANTS 23 4.1Closing Efforts 23 4.2Replacement of Guarantees and Letters of Credit 23 4.3Operation of Business 23 4.4Access 25 4.5Exclusivity 25 4.6Notifications 26 4.7Schedules 26 4.8Agreement with Respect to ACH and Credit Card Charges 26 ARTICLE VCONDITIONS PRECEDENT TO CLOSING 26 5.1Conditions to Obligations of the Buyer 26 ii TABLE OF CONTENTS Page 5.2Conditions to Obligations of the Seller 27 ARTICLE VIINDEMNIFICATION 29 6.1Indemnification by the Seller 29 6.2Indemnification by the Buyer 30 6.3Claims for Indemnification 30 6.4Survival 31 6.5Limitations 31 6.6Treatment of Indemnification Payments 33 6.7Rights of Setoff 33 ARTICLE VIITAX MATTERS 33 7.1Transfer Taxes; Prorations 33 7.2Refunds 33 ARTICLE VIIITERMINATION 34 8.1Termination of Agreement 34 8.2Effect of Termination 34 ARTICLE IXEMPLOYEE MATTERS 35 9.1Offer of Employment; Continuation of Employment 35 9.2401(k) Plan Matters 35 9.3Employment Related Liabilities 35 9.4Compensation; Employee Benefits; Severance Plans 35 9.5Welfare Plans 36 9.6Accrued Personal, Sick or Vacation Time 36 ARTICLE XOTHER POST-CLOSING COVENANTS 36 10.1Access to Information; Record Retention; Cooperation 36 10.2Covenant Not to Compete 38 10.3Non-Solicitation Covenant 38 10.4Seller Guarantees 38 iii TABLE OF CONTENTS Page 10.5Use of names for Transition Period 39 10.6 Use of Retained Marks in Transferred Technology 39 10.7Collection of Accounts Receivable; Transition 40 10.8Payment of Assumed Liabilities and Excluded Liabilities 40 ARTICLE XIDEFINITIONS 40 ARTICLE XIIMISCELLANEOUS 52 12.1Press Releases and Announcements 52 12.2No Third Party Beneficiaries 52 12.3Action to be Taken by Affiliates 52 12.4Entire Agreement 52 12.5 Succession and Assignment 52 12.6Notices 53 12.7Amendments and Waivers 53 12.8Severability 53 12.9Expenses 54 12.10Specific Performance 54 12.11Governing Law 54 12.12Submission to Jurisdiction 54 12.13Bulk Transfer Laws 54 12.14 Construction 54 12.15Waiver of Jury Trial 55 12.16Incorporation of Exhibits and Schedules 55 12.17Counterparts and Facsimile Signature 55 12.18Source Code and Documentation 55 iv TABLE OF CONTENTS Page Disclosure Schedule Schedules: Schedule 1.1(b) Excluded Assets Schedule 1.1(d) Excluded Liabilities Schedule 5.1(f)(i) Required Third Party Consents and Governmental Filings Schedule 5.1(f)(ii) Non-Required Third Party Consents and Governmental Filings Exhibits: ExhibitA –Form ofBill of Sale and Assignment Exhibit
